DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because reference character 1 in Fig. 1 should not be underlined.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiwaki (JP 2013112106A; previously cited by Applicant).
	Kiwaki discloses a non-pneumatic tire 1 comprising: an inner cylinder 12 attachable to an axle (evident from Figs. 1 and 2; paragraph [0018]): an outer cylinder 16 surrounding the inner cylinder from an outside in a radial direction of the tire (Fig. 1): and an elastically deformable connection member 15 connecting the inner cylinder and the outer cylinder to each other (Fig. 1), wherein a light-emitting part or a reflecting part 43 reflecting light is provided in the outer cylinder (Figs. 1 and 5; paragraphs [0014, 0015, 0049-0051 and 0056]).





Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (WO 2015/060035 A1; hereinafter “Nishida”) in view of Okamatsu (JP 01074107 A).
	Nishida discloses a non-pneumatic tire 1 comprising: an inner cylinder 12 attachable to an axle (evident from Fig. 1; page 2 of the English language machine translation):  an outer cylinder 13 surrounding the inner cylinder from an outside in a radial direction of the tire (Figs. 1 and 3): and an elastically deformable connection member 15 connecting the inner cylinder and the outer cylinder to each other (Figs. 1 and 3), and a two-wheeled vehicle (“two-wheeled vehicle” described on page 12 of the English language machine translation) comprising: the non-pneumatic tire; and a vehicle body (implicitly the described “two-wheeled vehicle” would have a vehicle body having the axle) having the axle.
	Nishida fails to expressly disclose a light-emitting part or a reflecting part reflecting light being provided in at least one portion of the inner cylinder, the outer cylinder, and the connection member, wherein the reflecting part or the light-emitting part is formed of a coating layer covering the at least one portion of the inner cylinder, the outer cylinder, and the connection member.  
	Okamatsu teaches coating a tire with fluorescent paint (i.e., a light-emitting part) to improve the “recognition performance for the tire in the traveling at night” (Abstract) of an automobile, motorcycle, or bicycle (Title).
	From this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified at least one portion of the inner cylinder, the outer cylinder, and the connection member of the non-pneumatic tire of Nishida by including a light-emitting part in the form of a fluorescent paint coating layer to improve the visibility of the vehicle when traveling at night.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references include a number of other examples in which a tire includes a light-emitting part or a reflecting part reflecting light to increase the visibility thereof.


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617